Citation Nr: 1414421	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to August 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

As the Board noted in September 2013, the issues of entitlement to service connection for an acquired mental health disorder, to include depression and anxiety, a shoulder disability to include as secondary to a lumbar spine disability, a neck disability, to include as secondary to a lumbar spine disability, reflux disease, to include as secondary to a lumbar spine disability, and for a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should consider this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his low back disorder is related to service, to include as due to in-service injuries from lifting a telephone pole as part of a group exercise, and involvement in a motor vehicle accident.  His diagnoses include low back pain; acquired lumbar spinal stenosis at L4-5; lumbar degenerative disk disease; lumbar radiculopathy and lumbar radiculitis.  Review of the record indicates remand is necessary.  

Remand is necessary to attempt to obtain private records. A June 2008 letter from R. Rassekh, M.D. at the Center for Primary Care-South wrote to verify that there were medical records showing that the Veteran experienced back pains since the 1970s.  He indicated that such pains started while the Veteran served in the Army, and apparently came about following an accident lifting a telephone pole.  Dr. Rassekh indicated that he could be contacted for more information.  The Veteran should be requested to provide any necessary authorization and release forms, and then such private medical treatment records should be obtained and associated with the claim.

Remand is necessary to attempt to obtain Social Security Administration records.  At his October 2013 VA examination, the Veteran indicated that he had been in receipt of social security disability benefits since 2005 for his low back disability.  As such records raise a reasonable possibility of substantiating the claim, they should be requested and associated with the claim.

In addition, current VA treatment records since September 2013 should be associated with the record.

Following the receipt of any outstanding private treatment and social security disability records, an addendum opinion from the examiner who provided the October 2013 examination should be sought.  He should be requested to review the additional records and to indicate whether it is at least as likely as not that any of the Veteran's current back disorders were incurred in or are related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  VA treatment records since September 2013 should be associated with the record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and ask him to provide written authorization for VA to obtain private treatment records from Dr. R. Rassekh at the Center for Primary Care-South, particularly those regarding his low back.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, proper notice to the Veteran and his representative must be provided.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision, and associate with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

4.  Following receipt of all available outstanding records, provide full VBMS and Virtual VA access to the examiner who provided the October 2013 VA examination, if available, for an addendum opinion.  The examiner is requested to review the additional records and to the indicate whether it is at least as likely as not that any of the Veteran's current back disorders were incurred in or are related to service.  The examiner should provide reasoning for any conclusions reached.  

If the October 2013 examiner is unavailable, then schedule the Veteran for another VA examination to determine the nature and etiology of the Veteran's back disorder.  The examiner should fully review the VBMS and Virtual VA record in providing an opinion as to whether it is at least as likely as not that any diagnosed low back disorder is related to service, to include incidents therein, and to include consideration of continuity of symptomatology.  Rationale should be provided for any opinion expressed.

5.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


